In an action by a longshoreman to recover damages for personal injuries sustained during the course of his employment as the result of the alleged negligence of third persons, plaintiff appeals from a judgment dismissing the complaint in accordance with orders granting motions of defendants to dismiss on the ground that plaintiff had elected to accept compensation under the provisions of the Longshoremen’s and Harbor Workers’ Compensation Act. (U. S. Code, tit. 33, § 901 et seq.) Appeal dismissed without costs. (See Ruggiero v. Norwegian Shipping & Trade Mission, ante, p. 707, decided herewith.) Close, P. J., Hagarty, Johnston, Lewis and Aldrich, JJ., concur.